Citation Nr: 9927521	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1982 to 
November 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Service connection has been established for right orchiectomy 
(10%), chronic left epididymitis (10%), irritable bowel 
syndrome (10%), residuals of right wrist sprain with 
degenerative changes (0%), residuals of right 5th metatarsal 
fracture (0%), hemorrhoids (0%), patellofemoral syndrome and 
recurrent dislocation of the left knee (0%), residuals of 
right shoulder fracture with mild deformity (0%), and 
recurrent left ankle sprain (0%); the appellant has a 
combined service-connected disability rating of 30 percent.


CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection has been established for right orchiectomy 
(10%), chronic left epididymitis (10%), irritable bowel 
syndrome (10%), residuals of right wrist sprain with 
degenerative changes (0%), residuals of right 5th metatarsal 
fracture (0%), hemorrhoids (0%), patellofemoral syndrome and 
recurrent dislocation of the left knee (0%), residuals of 
right shoulder fracture with mild deformity (0%), and 
recurrent left ankle sprain (0%); the appellant has a 
combined service-connected disability rating of 30 percent.

The appellant contends that he is unable to obtain or retain 
gainful employment due to service-connected disability.  In 
support of this claim, the following evidence was received.

Received in March 1998, VA form 21-8940 reflects that the 
appellant worked for [redacted], filing and 
typing, 20 hours a week from November through December 1997.  
He reportedly worked for Mr. [redacted], filing and 
typing (along with general office work), 12 hours a week from 
June 1994 to August 1996.  He also reportedly worked for this 
company, performing the same duties, 20 hours a week from 
June to August 1997 and from January 1998 to the present.  
The appellant indicated that he lost 39 hours of work due to 
illness between June 1994 and August 1996.

VA outpatient treatment records dated June 1997 to February 
1998 reflect that the appellant was seen for follow-up of 
status post right orchiectomy and right seminoma, along with 
nutrition counseling due to laboratory findings for 
hyperlipidemia and high cholesterol.  The appellant also was 
seen for blood pressure checks.

In April 1998, the appellant's representative submitted a 
general report on vocational principles, entitled Generally 
Accepted Vocational Principles, by Chrisann Schiro-Geist, 
Ph.D.  Dr. Schiro-Geist did not perform any vocational 
evaluation of the appellant in this matter.  Also, in April 
1998, the appellant's representative submitted a copy of a 
chapter from Guides to the Evaluation of Permanent Impairment 
(Fourth Edition), American Medical Association, which 
concerns the objective evaluation of long-standing or 
permanent impairment.

In May 1998, [redacted] of Colorado indicated that the 
appellant had not been and was not employed with that 
particular office.
In June 1998, a representative of [redacted], Inc., 
indicated that the appellant left his job with that company 
to return to school.  It was noted that the appellant worked 
as a locksmith 40 hours a week from February to May 1992.

In May 1998, the appellant's representative submitted a 
listing from the Social Security Administration (SSA) of the 
appellant's employers from 1980 to 1997.  His last two 
employers were [redacted], Inc., and Mr. [redacted] 
[redacted].

In July 1998, in response to a questionnaire from the 
appellant's representative, the president of [redacted]
[redacted] reported that the appellant worked at that company 
from June to October 1992 as a locksmith and safe installer.  
The employer somewhat outlined the requirement of the job 
based on the options provided by the representative's 
questionnaire and checked a space affirmatively indicating 
that the appellant left that company because of 
"difficulties related to his illness/injury."  In a note, 
the company's president stated that the appellant was not 
required to move safes because of his knees, that he had been 
allowed to keep irregular hours because of VA appointments, 
and that he was sent home at times because there were days he 
was not feeling well.

Also, in July 1998, the manager of Mr. [redacted] of 
Ocalso, Inc., responded to a questionnaire from the 
appellant's representative.  The appellant reportedly worked 
as a customer service representative from July 1994 to 
February 1996, and from August 1997 to July 1998.  Again, the 
physical requirements of the job were somewhat outlined and a 
space was checked, which affirmatively indicating that the 
appellant left that company because of "difficulties related 
to his illness/injury."  It was noted that the appellant 
took time off from work for doctor's appointment, and that 
his stomach problems resulted in at least one missed workday 
a month.  It was further noted that the appellant worked 
part-time, 20 hours a week, and that he was not required to 
file items in the bottom two drawers because "his knees 
would give out."



ANALYSIS

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  The provisions of 
38 C.F.R. § 4.16(a) (1999), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

Service connection has been established for right orchiectomy 
(10%), chronic left epididymitis (10%), irritable bowel 
syndrome (10%), residuals of right wrist sprain with 
degenerative changes (0%), residuals of right 5th metatarsal 
fracture (0%), hemorrhoids (0%), patellofemoral syndrome and 
recurrent dislocation of the left knee (0%), residuals of 
right shoulder fracture with mild deformity (0%), and 
recurrent left ankle sprain (0%); the appellant has a 
combined service-connected disability rating of 30 percent.  
Thus, the appellant does not meet the requirements set forth 
in 38 C.F.R. § 4.16(a).  Therefore, he has no legal merit to 
the claim based upon schedular requirements.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994) (in those cases where the law 
and not the evidence is dispositive, the claim should be 
denied on the basis that there is an absence of legal merit 
or that the claimant lack entitlement under the law).

The Board has thoroughly reviewed the claims file in its 
entirely.  The Board must note that no medical professional 
has stated that any service-connected disability or 
disabilities of the appellant renders him unemployable.  We 
further note that the appellant is not in receipt of SSA 
disability benefits and was working for Mr. [redacted] at 
the time he filed his claim with the VA for a total rating 
based on unemployability due to service-connected disability.  
Also, the recent medical evidence of record is curiously 
silent for complaints or findings relative to the appellant's 
service-connected disabilities.

With respect to extraschedular criteria, review of the record 
reveals that VARO expressly considered referral of the case 
to the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. §§ 
3.321(b)(1), 4.16(b).  When a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and he/she fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), the 
rating board should submit the case to the Director of 
Compensation and Pension Service extraschedular 
consideration. 38 C.F.R. § 4.16(b).  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. 
App. 57, 59-60 (1993) and VAOGCPREC 75-91 (1991).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the September 1998 supplemental statement of the case, 
VARO stated that the appellant's disability picture was not 
found to be so unusual or exceptional to render impractical 
the regular standards and the extraschedular provisions.  The 
Board has reviewed the record with these mandates in mind and 
also finds no basis for further action on this question.  See 
VAOPGCPREC. 6-96 (1996).  The appellant has not alleged, and 
the evidence does not establish, frequent periods of 
hospitalization or unemployability due to service-connected 
disability although there is evidence from his last employer 
of interference with employment due to problems with his 
stomach and knees.  We note that the effect of impairment due 
to the nonservice- connected disabilities may not be 
considered.  The Board finds that the entire record, as a 
whole, does not establishes that the appellant is 
unemployable due to service-connected disability or 
disabilities alone.

Accordingly, a total rating for compensation on the basis of 
individual unemployability is not warranted.


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 

